Citation Nr: 0313919	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  98-04 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for peripheral neuropathy of the right upper extremity.

2.  Entitlement to an initial rating in excess of 20 percent 
for peripheral neuropathy of the left upper extremity.

3.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right leg prior to November 
5, 2001, and in excess of 20 percent thereafter.

4.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left leg prior to November 
5, 2001, and in excess of 20 percent thereafter.

5.  Entitlement to an effective date earlier than November 5, 
2001, for the grant of an initial 20 percent disability 
rating for peripheral neuropathy of the right lower 
extremity.

6.  Entitlement to an effective date earlier than November 5, 
2001, for the grant of an initial 20 percent disability 
rating for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran's active military service extended from December 
1964 to December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  That rating decision assigned an 
initial disability rating of 10 percent for the veteran's 
service-connected peripheral neuropathy.  Subsequently, the 
veteran's initial disability ratings were increased to the 
ratings noted in the Issues section above.  

In June 2000, a hearing was held at the Board of Veterans' 
Appeals (Board) in Washington, DC., before Bettina S. 
Callaway, who is making this decision and who was designated 
by the Chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 2002).

In October 2000, the Board remanded this case for further 
development, and it has returned for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's service-connected peripheral neuropathy of 
the left upper extremity does not result in more than mild 
disability.  

3.  The veteran's service-connected peripheral neuropathy of 
the right upper extremity does not result in more than mild 
disability.  

4.  The veteran's service-connected peripheral neuropathy of 
the left lower extremity was manifested by no more than 
moderate symptomatology prior to November 5, 2001.  

5.  The veteran's service-connected peripheral neuropathy of 
the right lower extremity was manifested by no more than 
moderate symptomatology prior to November 5, 2001.  

6.  The veteran's service-connected peripheral neuropathy of 
the left lower extremity was manifested by no more than 
moderately severe symptomatology from November 5, 2001.  

7.  The veteran's service-connected peripheral neuropathy of 
the right lower extremity was manifested by no more than 
moderately severe symptomatology from November 5, 2001.  

8.  The claim for an effective date earlier than November 5, 
2001, for the grant of a 20 percent disability rating for 
peripheral neuropathy of the left lower extremity is moot.

9.  The claim for an effective date earlier than November 5, 
2001, for the grant of a 20 percent disability rating for 
peripheral neuropathy of the right lower extremity is moot.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for peripheral neuropathy of the left upper extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.124, Diagnostic Code 8513 (2002).  

2.  The criteria for an initial evaluation in excess of 20 
percent for peripheral neuropathy of the right upper 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.124, Diagnostic Code 8513 
(2002).  

3.  The criteria for an initial evaluation of 20 percent for 
peripheral neuropathy of the left lower extremity prior to 
November 5, 2001, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.124, Diagnostic Code 
8520 (2002).  

4.  The criteria for an initial evaluation of 20 percent for 
peripheral neuropathy of the left lower extremity prior to 
November 5, 2001, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.124, Diagnostic Code 
8520 (2002).  

5.  The criteria for an initial evaluation of 40 percent for 
peripheral neuropathy of the left lower extremity from 
November 5, 2001, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.124, Diagnostic Code 
8520 (2002).  

6.  The criteria for an initial evaluation of 20 percent for 
peripheral neuropathy of the left lower extremity from 
November 5, 2001, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.124, Diagnostic Code 
8520 (2002).  

7.  The appellant's claim for an effective date earlier than 
November 5, 2001, for the grant of a 20 percent disability 
rating for peripheral neuropathy of the right lower extremity 
is legally insufficient. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 3.400 (2002); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

8.  The appellant's claim for an effective date earlier than 
November 5, 2001, for the grant of a 20 percent disability 
rating for peripheral neuropathy of the left lower extremity 
is legally insufficient. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 3.400 (2002); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

As an initial matter, it is observed that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 
(Fed. Cir. 2002) (holding that only section 4 of the VCAA, 
amending  38 U.S.C. § 5107, was intended to have retroactive 
effect). 

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of 
certain provisions relating to attempts to reopen claims, not 
pertinent here.  

In this case, the Board considers that VA's duties under the 
VCAA have been fulfilled to the extent possible.  Among other 
things, the VCAA provides that VA must notify the veteran of 
evidence and information necessary to substantiate his claim 
and inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
regard, the veteran was notified of the information necessary 
to substantiate his claim, by means of the discussions in the 
October 1997 statement of the case, the supplemental 
statements of the case, the October 2000 Board remand, and a 
February 2003 statement of the case, which addressed the 
contents of the VCAA.  The RO explained its decision with 
respect to each issue, and invited the veteran to identify 
records that could be obtained to support his claims.  Under 
these circumstances, VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed. 

Further, it is observed that VA attempted to inform the 
veteran of which information and evidence he was to provide 
to VA and which information and evidence VA would attempt to 
obtain on his behalf.  

The VCAA also requires VA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)).  Here, 
the RO obtained the records of the veteran's treatment at VA, 
which were the only records the veteran identified as 
relevant to his claim.  The veteran was also examined for VA 
purposes in connection with the appeal, and pertinent medical 
opinions were obtained addressing the specific question at 
issue in this appeal.  There appears to be no other 
development left to accomplish, and under the foregoing 
circumstances, the Board considers the requirements of the 
VCAA to have been met. 

II.  Factual background

VA outpatient treatment records since 1995 show that the 
veteran has been treated for peripheral neuropathy.  
According to a September 1997 VA electromyograph (EMG), the 
examiner concluded that the veteran had evidence of 
peripheral neuropathy in all four extremities of mild to 
moderate intensity.

According to a December 1998 VA examination report, the 
examiner noted that the veteran had a kind of ratchety 
nonphysioligical weakness in the upper extremities with no 
atrophy and some mild hyptonia.  His reflexes were 2+ in the 
upper extremities, 2+ patellas, 1+ Achilles, symmetrical.  
The sensory examination revealed a stocking/glove loss of 
sensation to pin, touch, proprioception, vibration and 
temperature.  The veteran was unable to feel a vibratory fork 
on the medial malleolus on both sides, which was 
nonphysiologic.  The veteran's gait was wide based, ataxic, 
with a positive proprioceptive component.  The Romberg was 
positive.  It was the examiner's impression that the veteran 
appeared to have some stigmata of a sensory peripheral 
neuropathy with loss of sensation distally in the lower 
extremities.  His preservation of reflexes and his motor 
examination appeared nonphysiologic.  While the veteran did 
have peripheral neuropathy with some sensory findings, some 
of the disability may be due to nonphysical reasons.

In June 2000, the veteran testified before the undersigned 
regarding his peripheral neuropathy of the upper and lower 
extremities.  He described the problems he encountered as a 
result of the pain.  He also reported that he had been 
treated by VA for a number of years, and that ratings in 
excess of those assigned were warranted.

According to a February 2001 VA neurologic examination 
report, the examiner reviewed the veteran's medical history.  
The examiner noted that a review of the EMG and 
electronystagmogram (ENG) studies from March 1995 and 
February 2001 showed not more than moderate neuropathy of the 
upper and lower extremities.  

According to a February 2001 VA report the veteran had an 
abnormal nerve conduction study.  There was a slowing of 
bilateral conduction velocity and mild slowing of distal 
latencies.  The bilateral sural sensory distal latencies were 
unobtainable.  The examiner concluded that the nerve 
conduction study and EMG of both upper and lower extremities 
showed sensorimotor neuropathy, demyelinating type, involving 
more the lower extremities.

According to a March 2001 outpatient treatment record the 
examiner assessed the veteran with severe peripheral 
neuropathy of unknown etiology.  The veteran was to follow up 
with neuro pain clinic later in April 2001.  

According to a November 2001 private medical opinion, L.Y., 
M.D., opined that the veteran had incomplete paralysis of the 
lower extremities involving both gastocnemious muscles and 
both soleus muscles.  Dr. L.Y. found that this paralysis was 
moderately severe.  The veteran also showed similar symptoms 
involving the upper extremities.  The doctor was unable to 
grade the severity of the upper extremities due to the 
veteran's inability to afford the further testing necessary 
for a complete diagnosis.  The veteran required a walking 
cane for ambulation.  The veteran also had been taking 
Gabapentin for the previous five months without improvement.  

According to a September 2002 VA examination report, the 
examiner reviewed the veteran's claims file.  The examiner 
noted that the veteran had a diagnosis of etiopathic 
peripheral neuropathy.  The physical examination revealed 
that the veteran could ambulate with the assistance of a 
cane.  He was also able to use his hands, although in a 
limited manner.  The September 2002 EMG study revealed 
findings that were consistent with mild demyelinating 
peripheral neuropathy.  

III.  Analysis

Under the applicable criteria, disability evaluations are 
determined by comparing the symptoms the veteran is presently 
experiencing due to a particular service-connected disability 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Separate diagnostic codes identify the various disabilities. 
When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances. See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995). The 
current level of disability, however, is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Court has held that there is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating. Fenderson v. West, 12 
Vet. App. 119 (1999). In this case, the veteran's appeal is 
from the initial rating assigned for service-connected 
peripheral neuropathy of the upper and lower extremities. The 
distinction may be important in determining the evidence that 
can be used to decide whether the original rating on appeal 
was erroneous and in determining whether the veteran has been 
provided an appropriate statement of the case. Fenderson at 
126. With an initial rating, the RO can assign separate 
disability ratings for separate periods of time based on the 
facts found. Id. With an increased rating claim, "the present 
level of disability is of primary importance." Francisco at 
58. This distinction between disagreement with the original 
rating awarded and a claim for an increased rating is 
important in terms of VA adjudicative actions. See Fenderson.





IV.  Lower extremities

Peripheral neuropathy of the left and right lower extremities 
is currently evaluated as 10 percent disabling for each 
extremity under Diagnostic Code 8520, paralysis of the 
sciatic nerve prior to November 5, 2001, and 20 percent 
disabling thereafter.  38 C.F.R. § 4.124(a).  Mild incomplete 
paralysis of the sciatic nerve warrants a 10 percent rating; 
moderate incomplete paralysis of the sciatic nerve warrants a 
20 percent rating; moderately severe incomplete paralysis 
warrants a 40 percent rating; and severe incomplete paralysis 
of the sciatic nerve with marked muscular atrophy warrants a 
60 percent rating.  With complete paralysis of the sciatic 
nerve, which warrants an 80 percent rating, the foot dangles 
and drops, there is no active movement possible of muscles 
below the knee, and flexion of the knee is weakened or (very 
rarely) lost.  

At the outset, the Board notes that the veteran's peripheral 
neuropathy of the left and right lower extremities is not 
productive of complete paralysis; thus, only the rating 
criteria relevant to incomplete paralysis is considered.  On 
review and consideration of the clinical data of record, the 
Board notes that the veteran's peripheral neuropathy of the 
left and right lower extremities more nearly approximates 
moderate impairment, which equates to a 20 percent evaluation 
for each lower extremity since the date of claim on March 27, 
1995 through November 5, 2001.  38 C.F.R. § 4.7.  The 
evidence of record supports the veteran's contention that 
ratings in excess of 10 percent prior to November 5, 2001, is 
warranted for his peripheral neuropathy of the left and right 
lower extremities.  According to a February 1997 VA 
physician, VA had treated the veteran for his polyneuropathy 
for several years.  VA performed an Agent Orange examination 
on the veteran in July 1995.  According to the VA examination 
report, the veteran complained of numbness in his upper and 
lower extremities and he had an abnormal nerve and muscle 
conduction test.  Therefore, the Board finds that separate 20 
percent ratings are warranted for peripheral neuropathy of 
the left and right lower extremities.  

The Board further finds that a rating of 40 percent is 
warranted for peripheral neuropathy of the left and right 
lower extremities from November 5, 2001, the date of Dr. 
L.Y.'s opinion in which he described the severity of the 
veteran's lower extremities as moderately severe for 
incomplete paralysis.  Therefore a 40 percent rating is 
warranted from November 5, 2001.

The Board finds that a rating in excess of 20 percent prior 
to November 5, 2001, or in excess of 40 percent from November 
5, 2001, is not warranted.  The evidence of record dated 
prior to November 5, 2001, does not more nearly approximate 
the criteria for a rating in excess of 20 percent.  

Although a March 2001 VA outpatient treatment examiner 
reported that the veteran had severe peripheral neuropathy of 
unknown etiology, there were no specific test results that 
revealed severe incomplete paralysis of the sciatic nerve 
with marked muscular atrophy.  Diagnostic Code 8520.  In 
light of the other evidence of record, the Board finds that 
the veteran's lower extremities were no more than moderately 
impaired in March 2001.  According to the February 2001 VA 
report, the veteran had an abnormal nerve conduction study 
with a slowing of bilateral conduction velocity and mild 
slowing of distal latencies.  This evidence does not more 
nearly approximate a finding of moderately severe impairment.

Thus, the Board finds that the overall disability picture 
does not rise to the level required for an evaluation in 
excess of 20 percent prior to November 5, 2001, or in excess 
of 40 percent thereafter.  38 C.F.R. § 4.7.  While the 
veteran's contentions are recognized, he has not provided any 
evidence of the sort of medical expertise required to 
substantiate the extent of impairment associated with his 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Accordingly, the Board finds that a 20 percent 
rating prior to November 5, 2001, and a 40 percent rating 
thereafter are warranted.





V.  Upper extremities

With respect to the veteran's service connected peripheral 
neuropathy of the left and right upper extremities, the 
veteran is currently rated as 20 percent disabled for each 
extremity under Diagnostic Code 8513.  That rating 
contemplates mild incomplete paralysis of a minor extremity.  
The next higher rating of 30 percent contemplates moderate 
incomplete paralysis.  A 60 percent rating contemplates 
severe incomplete paralysis.  An 80 percent rating, the 
highest rating assignable under this code for a minor 
extremity, contemplates complete paralysis of the extremity.  
38 C.F.R. Part 4, § 4.124a, Diagnostic Code 8513 (2002).  The 
preponderance of the evidence is against an increased rating 
for the veteran's left and right upper extremities.  The 
veteran is currently receiving a 20 percent disability 
rating, yet the medical evidence of record does not show 
findings that more nearly approximate the criteria for 
moderate incomplete paralysis.  Regarding the upper 
extremities, the VA medical evidence outlined above shows 
findings of no more than mild incomplete paralysis.  Dr. L.Y. 
indicated in his November 2001 report that he was unable to 
grade the severity of the veteran's upper extremities due to 
a lack of funds.  The subsequent September 2002 VA EMG study 
revealed findings that were consistent with mild 
demyelinating peripheral neuropathy As such, an increased 
rating must be denied.  

VI.  De Luca Considerations

In DeLuca v. Brown, 8 Vet. App. 202 (1995), The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2002) were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated.  Therefore, 
the Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (2002), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 
(1995).  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40 
(2002).  

VA regulations § 4.40 describes functional loss and indicates 
that:

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (2002).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (2002).  
Specifically, § 4.45 states that :

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (2002).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 202 Vet. App. 202, 206-07 
(1995).  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-
bearing and, if possible, with the range of the 
opposite undamaged joint.  

38 C.F.R. § 4.59 (2002).

The appellant's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the disability ratings noted above.  The Board has 
considered the veteran's claims for an increased ratings for 
his musculoskeletal disabilities under all appropriate 
diagnostic codes.  As stated above, painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59 (2002).  This has been accomplished in the 
present case as the veteran is assigned more than the minimum 
compensable disability rating in each case.  Moreover, 
although the Board is required to consider the effect of pain 
when making a rating determination, which has been done in 
this case, it is important to emphasize that the rating 
schedule does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

The Board is required to consider the effect of pain and 
weakness when rating a service connected disability.  38 
C.F.R. §§ 4.40, 4.45 (2002); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, in Sanchez-Benitez v. West, the Board 
discussed the veteran's disability and stated that the 
"nature of the original injury has been reviewed and the 
functional impairment that can be attributed to pain or 
weakness has been taken into account. 38 C.F.R. §§ 4.40, 
4.45."  The court held that "this discussion by the Board, 
with direct citation to sections 4.40 and 4.45, satisfies any 
obligation of the BVA to consider these regulations while 
rating the appellant's" disability. Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).

VII.  Earlier effective date

The Board finds that the issues regarding an effective date 
earlier than November 5, 2001, for the grant of 20 percent 
for peripheral neuropathy of the left and right lower 
extremities are moot in light of the decision above.  As 
noted previously, the veteran appealed an initial rating for 
peripheral neuropathy of the left and right lower 
extremities.  The Board addressed these issues previously in 
this decision.  

The veteran also appealed the issues of entitlement to an 
effective date earlier than November 5, 2001, for the grant 
of 20 percent for peripheral neuropathy of the left and right 
lower extremities.  The Board finds these issues are 
duplicative of the issues of entitlement to an initial rating 
in excess of 10 percent prior to November 5, 2001.  Given 
that the Board granted respective 20 percent ratings prior to 
November 5, 2001, for the left and right lower extremities, 
an earlier effective date for each lower extremity has been 
assigned.  

Accordingly, the Board finds for the reasons cited above that 
these earlier effective date issues are moot. The Court has 
held that in a case where the law is dispositive of the 
claim, the claim should be denied because of lack of 
entitlement under the law. Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).






(CONTINUED ON THE NEXT PAGE)




ORDER

Entitlement to initial evaluations in excess of 20 percent is 
denied for peripheral neuropathy of the left and right upper 
extremities, respectively.  

Entitlement to initial 20 percent disability ratings, and no 
more, prior to November 5, 2001, is granted for peripheral 
neuropathy of the left and right lower extremities, 
respectively, subject to the governing regulations pertaining 
to the payment of monetary benefits.

Entitlement to initial 40 percent disability ratings, and no 
more, from November 5, 2001, is granted for peripheral 
neuropathy of the left and right lower extremities, 
respectively, subject to the governing regulations pertaining 
to the payment of monetary benefits.

The veteran's claims for an effective date earlier than 
November 5, 2001, for the grants of initial 20 percent 
disability ratings for peripheral neuropathy of the left and 
right lower extremities, respectively, are dismissed. 



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

